 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      GABRIEL ECKARD
 9
              Plaintiff,                             CASE NO. C18-1810 RSM
10
              v.
11                                                   ORDER GRANTING IN PART MOTION FOR
      CHARLES MITCHELL, et al.,                      EXTENSION OF TIME
12
              Defendants.
13

14           This matter comes before the Court on Plaintiff Gabriel Eckard’s Second Motion for

15   Extension of Time to File Objections. Dkt. #31. For the reasons set forth below, the Court

16   GRANTS IN PART Plaintiff’s Motion for a Time Extension.

17           On May 17, 2019, Magistrate Judge Michelle L. Peterson issued a Report and

18   Recommendation (“R&R”) recommending that the Court grant Defendants’ Motion for Summary

19   Judgment and dismiss this matter with prejudice. Dkt. #25. On June 4, 2019, the Court granted

20   Plaintiff’s first request for a time extension and allowed him until July 8, 2019 to file his objections.

21   Dkt. #30.

22           Before the July 8 deadline, Plaintiff filed a second request for extension of time on the

23
     ORDER GRANTING IN PART MOTION FOR
     EXTENSION OF TIME
     PAGE - 1
 1   basis that he is only provided “3 to 6 hours of law library time a week” including computer access.

 2   Dkt. #31 at 1. He also states that he is currently litigating “about 13 lawsuits and a criminal case”

 3   and therefore requires more library access than he is currently being provided. Id.

 4           Plaintiff has failed to demonstrate good cause for a second extension. Although the Court

 5   has acknowledged inmates’ right to law library access and granted his previous time extension

 6   request on that basis, see Dkt. #30, Plaintiff’s argument that he needs more access than what he is

 7   currently being provided cannot reasonably be construed as an infringement on his right of access

 8   to the courts. See Lewis v. Casey, 518 U.S. 343, 351 (1996). Because Plaintiff’s original deadline

 9   expired before this Court ruled on his Motion, the Court will allow Plaintiff seven (7) days from

10   the date of this Order to file his Objections. If Plaintiff fails to file his Objections within this time

11   frame, the Court will consider them waived.

12                                              CONCLUSION

13           The Court, having reviewed the relevant briefings, does hereby find and ORDER that

14   Plaintiff’s Motion for Extension of Time (Dkt. #31) is GRANTED IN PART. Plaintiff’s time to

15   file Objections is within seven (7) days from the date of this Order.

16

17           DATED this 26th day of July 2019.

18

19                                                   A
                                                     RICARDO S. MARTINEZ
20                                                   CHIEF UNITED STATES DISTRICT JUDGE

21

22

23
     ORDER GRANTING IN PART MOTION FOR
     EXTENSION OF TIME
     PAGE - 2
